     Case 3:18-cr-05260-CAB Document 18 Filed 11/26/18 PageID.14 Page 1 of 3




 1    ADAM L. BRAVERMAN
      United States Attorney
 2    FRED SHEPPARD
      Assistant U.S. Attorney
 3    California Bar No. 250781
      Office of the U.S. Attorney
 4    880 Front Street, Room 6293
      San Diego, CA 92101
 5    Tel: (619) 546-8237
      Email: Fred.Sheppard@usdoj.gov
 6
      Attorneys for the United States
 7
                                UNITED STATES DISTRICT COURT
 8
                             SOUTHERN DISTRICT OF CALIFORNIA
 9
       UNITED STATES OF AMERICA                        Case No. 18MJ5915-MDD
10
                            Plaintiff,                 NOTICE OF APPEARANCE
11
              v.
12
       SALAM RAZUKI (1)
13     SYLVIA GONZALEZ (2)
       ELIZABETH JUAREZ (3),
14
                            Defendants.
15
16
      TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
17
             I, the undersigned attorney, enter my appearance as lead counsel for the
18
      United States in the above-captioned case. I certify that I am admitted to practice in this
19
      court or authorized to practice under CivLR 83.3.c.3-4.
20
             The following government attorneys (who are admitted to practice in this court or
21
      authorized to practice under CivLR 83.3.c.3-4) are also associated with this case, should
22
      be listed as counsel for CM/ECF purposes, and should receive all Notices of Electronic
23
      Filings relating to activity in this case:
24
                    Name
25
26                  None.
27
28
     Case 3:18-cr-05260-CAB Document 18 Filed 11/26/18 PageID.15 Page 2 of 3




 1          Effective this date, the following attorneys are no longer associated with this case
 2    and should not receive any further Notices of Electronic Filings relating to activity in
 3    this case (if the generic “U.S. Attorney CR” is still listed as active in this case in
 4    CM/ECF, please terminate this association):
 5                Name
 6                None.
 7          Please feel free to call me if you have any questions about this notice.
 8          DATED: November 26, 2018.
                                                    ADAM L. BRAVERMAN
 9                                                  United States Attorney
10                                                  s/ Fred Sheppard
                                                    FRED SHEPPARD
11                                                  Assistant U.S. Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cr-05260-CAB Document 18 Filed 11/26/18 PageID.16 Page 3 of 3




 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                           SOUTHERN DISTRICT OF CALIFORNIA
 5
       UNITED STATES OF AMERICA                        Case No. 18MJ5915-MDD
 6
                          Plaintiff,
 7                                                     CERTIFICATE OF SERVICE
             v.
 8
       SALAM RAZUKI (1)
 9     SYLVIA GONZALEZ (2)
       ELIZABETH JUAREZ (3),
10
                          Defendants.
11
12
      IT IS HEREBY CERTIFIED THAT:
13
            I, the undersigned, declare under penalty of perjury that I have served the
14
      foregoing document on the above-captioned party(ies) by:
15
            ■ electronically filing it with the U.S. District Court for the Southern District of
16            California using its ECF System, which electronically notifies the party(ies).
17          □ causing the foregoing to be mailed by first class mail to the parties identified
              with the District Court Clerk on the ECF System.
18
            □ causing the foregoing to be mailed by first class mail to the following
19            non-ECF participant at the last known address, at which place there is delivery
              service of mail from the United States Postal Service:
20
            Executed on November 26, 2018.
21
22
                                                    s/ Fred Sheppard
23                                                  FRED SHEPPARD
                                                    Assistant U.S. Attorney
24
25
26
27
28
